BUFFINGTON, Circuit Judge.
This tax case involves the ascertainment of the meaning and effect of a lengthy contract made by the taxpayer with a manager for compensation dependent on five years’ service and the profit inuring at the end of the term to the taxpayer as a result of such service. The ease turns on the terms of this particular contract. The facts of the ease and the individual features of the agreement are fully set forth in the findings and opinion of the Tax Board, and by reference thereto we avoid needless repetition.
Finding no error in the decree of the Board, we limit ourselves to approving its action.